Citation Nr: 1400123	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for Meniere's disease (also characterized as a disability manifested by dizziness and vertigo), initially evaluated as 10 percent disabling prior to October 8, 2008, and evaluated as 30 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active military service from May to October 1990, February 1994 to April 1997, January to April 1999, and December 2003 to March 2005.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, granted service connection for "dizziness and vertigo," and assigned an initial 10 percent disability rating effective March 29, 2005 (the date following the Veteran's separation from his final period of active military service). 

In August 2011, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a July 2012 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's disability as Meniere's disease and increased the evaluation to 30 percent disabling effective October 8, 2008.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

As noted by the Board in August 2011, in a May 2009 statement to the RO, the Veteran, through his authorized representative, withdrew his previous request for a hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e)(2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in August 2011.  The Board specifically instructed the AMC to provide the Veteran with an examination  to determine the current severity of his service-connected disability.  In so doing, the Board indicated that the examiner should address whether the Veteran's disability was productive of hearing impairment.  Subsequently, the Veteran was afforded an examination in August 2011 and an addendum report was rendered in July 2012.  The reports showed that the Veteran's disability was manifested in part by hearing loss.  Although the August 2011 examination report noted that the hearing test was normal, it also reflected a slight decrease in pure tone levels in the right ear with much higher speech levels.  The examiner indicated that the Veteran wore hearing protection diligently. 

Review of the examination reports reveals that no audiograms were associated with the claims folder.  Additionally, the Board notes that VA treatment records showed diagnoses of sensorineural hearing loss.  In this regard, the Board notes that one of the applicable criteria for evaluating the Veteran's disability is Diagnostic Code 6205, which indicates that Meniere's disease can be rated by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation (but ratings for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under Diagnostic Code 6205).  38 C.F.R. § 4.87, Diagnostic Code 6205 (2013).  On remand, any audiograms from the August 2011 examination should be associated with the claims folder, or if they cannot be located, the Veteran should be afforded another examination to specifically determine the current severity of any hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any audiogram reports associated with the August 2011 VA examination.  All efforts to locate this evidence must be documented in the claims folder. 

2. If no audiograms report are obtained, afford the Veteran an examination to determine the current severity of any hearing loss disability.   All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner must also indicate whether the test results obtained are deemed reliable.  

The examiner is specifically requested to describe the functional effects caused by any current hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people. 

A detailed explanation of any opinions reached should be provided.  

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


